Citation Nr: 0938111	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Despite the fact that available service treatment records do 
not reflect any relevant complaints or treatment, when 
audiometric results from October 1966 in-service separation 
examination are converted to International Standard 
Organization (ISO) (service department results from October 
31, 1967 or earlier are to assume to have been American 
Standards Association (ASA) units), the Veteran's hearing 
thresholds at 500, 1000, 2000, 3000, 4000, and 6000 Hertz are 
25, 20, 20, 25, 20, and 20 decibels, respectively, on the 
right, and 20, 15, 15, 25, 15, and 25, respectively, on the 
left.  Thus, as some of the thresholds are in excess of 20 
decibels, there is an indication of some hearing loss during 
service bilaterally pursuant to Hensley v. Brown, 5 Vet. 
App. 155 (1993).  In addition, the record reflects evidence 
of current bilateral hearing loss, that the Veteran was a 
member of an infantry unit, and that his claim to exposure to 
small arms fire as an officer's candidate school trainee 
while in Germany is found to be credible and uncontradicted 
by anything in the record.  The record further reveals that 
there is no evidence of significant post-service noise 
exposure, and while the Veteran's spouse did not meet the 
Veteran until June 1974, a period of over 7 years post 
service separation, she recalled that the Veteran had 
exhibited difficulty in hearing when in conversation with 
women and children ever since they met.  

Therefore, the Board finds that the Veteran should be 
furnished with a VA examination and opinion as to whether it 
is at least as likely as not that the current bilateral 
hearing loss is related to active service.

An effort should also be made to obtain any additional VA 
treatment records for the Veteran, dated since February 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional VA treatment 
records showing treatment for hearing 
loss, dated since February 2008.

2.  After the above development has 
been accomplished, the Veteran should 
be afforded a VA audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's hearing 
loss had its onset during active 
service or is related to any in-service 
disease, event, or injury, including 
acoustic trauma.  The examiner should 
be informed that converted in-service 
audiometric readings at service 
separation demonstrated hearing 
thresholds at 3000 Hertz of 25 
decibels, bilaterally, and that the 
Veteran was exposed to small arms fire 
during training, did not have any 
significant occupational post-service 
noise exposure, and has complained of 
continuity of symptomatology since 
service.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



